DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Requirement for Information
Pursuant to 37 CFR 1.105, the Examiner has required submission, from individuals identified under 1.56(c) and from the Assignee, of information that was considered necessary to properly examine the application.
Examiner is inviting the individuals identified under 1.56(c) and the Assignee to also respond to the following request:
During the search, the Examiner identified prior art, US 2019/0352085 A1 that annotates an inventor, Jayamalar Dorsey, also listed with the current application. Because no IDS has been received to date, the Examiner is requesting information on any prior art which (A) the Applicant has used in deriving the invention, and/or (B) prior art related to the Applicant’s invention. 

Please revisit MPEP 704.11, 704.12 and 37 CFR 1.105 regarding Requirements for Information and proper responses thereto.

Election/Restrictions
Claims 1-7, and 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 Aug 2021.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 8-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the machine translation of Daniel Baures EP 0 679 579 A1 (Baures).

Regarding Claim 8:
Baures discloses, A system for compressing and packing insulation (Abstract), comprising: 
a compression member (FIG. 1, #28 para [0049]) that is movable along a first axis (FIG. 1, along axis DI para [0061]); and 
a stacking bay (FIG. 1, #18  – illustrate space between opposing walls) comprising two opposing walls that are spaced apart from one another (FIG. 1, #18 – illustrated are two vertical walls that are opposite each other), wherein at least one of the two opposing walls is movable relative to the other (FIG. 6, #18  – illustrates movement) of the two opposing walls along a second axis (FIG. 1 & 6, #18 , DE) to 
the first axis (FIG. 1, DI) is generally orthogonal to the second axis (FIG. 1 & 6, DE); 
the compression member is aligned with a space formed between the two opposing walls (para [0049]); and 
the at least one of the two opposing walls is configured to increase the lateral distance between the two opposing walls as the compression member moves toward the space formed between the two opposing walls (FIGS. 8 & 9, para [0063-64] – illustrates increase in lateral distance between opposing walls).

Regarding Claim 9:
Baures discloses, as previously claimed above, further disclosing, comprising: 
a container interface having an attachment point (FIG. 1 and 2B, J’, and FIG. 9, #40, para [0065]) for a storage container (FIG. 2B, C1-4, para [0006, 0063] – Specification, page 10, lines 17-19), the container interface being positioned on a side of the stacking bay that is generally orthogonal to both the first axis and the second axis (FIG. 9 - illustrates container interface formed by 40 has sides orthogonal to axis to first & second axis as previously mentioned).


Regarding Claim 10:
Baures discloses, as previously claimed above, further disclosing, wherein: 
the attachment point is adjustable in size so as to accommodate a plurality of sizes of storage containers (FIGS. 1 & 9, para [0074]).



Regarding Claim 11:
Baures discloses, as previously claimed above, further disclosing, the compression member comprises a movable ram (FIG. 5, #20 – has a rod, para [0059]).

Regarding Claim 13:
Baures discloses, as previously claimed above, further disclosing, and comprising: 
a packing member (FIGS. 1, and 4-9, #16) that is configured to apply a force (FIGS. 8-9, para [0049]) to compressed insulation (FIGS. 5-9, para [0049]) along a third axis that is generally orthogonal to the first axis and the second axis (FIGS 1, 4-11 – illustrated third axis generally orthogonal) such that the compressed insulation is passed through the container interface and into the storage container (FIGS. 6-8, – illustrate compressed stack, para [0047]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baures, and further in view of Theodoroff et al. US 20140026767 A1 (Theodoroff).

Regarding Claim 12:
Baures discloses, as previously claimed.
Baures does not disclose, at least one wall is spring biased toward the other of the two opposing walls with a spring force.
However, Theodoroff teaches, at least one wall spring biased toward the other of the two opposing walls with a spring force (FIG. 3A, para [0052]).
Therefore, it would have been obvious to one with ordinary skill in the art having the teachings of Theodoroff before the effective filling date of the claimed invention to have modified the walls (22), as disclosed by Baures, to include the gas spring (FIG. 3A, #50, para [0052,55]) as taught by Theodoroff. Since Theodoroff teaches this structure that is known in the art and beneficial, thereby providing the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Focke US-5666786-A, Felts US-5687643-A, Iwasa  US-20170073097-A1, Praestholm US-20110011035-A1, Bolejack US-5014495-A, and Old US-6823776-B1 cited for compressing member, ram, stacking bay, opposing walls, spring, packing member, and different size containers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        26 August 2021

/DARIUSH SEIF/Primary Examiner, Art Unit 3731